Citation Nr: 0530919	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-09 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 26, 1990 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to May 
1977.

This case comes before the Board of Veterans' Appeals on 
appeal from an April 1999 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim of entitlement to an 
effective date earlier than April 26, 1990 for the award of 
service connection for PTSD.   


FINDING OF FACT

A November 6, 2003 Board decision denied an effective date 
earlier than April 26, 1990 for the award of service 
connection for PTSD.  However, such Board decision did not 
provide the veteran with full due process, as there was an 
outstanding Board videoconference hearing request.  


CONCLUSION OF LAW

As the November 6, 2003 Board decision did not accord the 
veteran full due process, the decision must be vacated.  
38 C.F.R. § 20.904(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to the November 2003 Board decision, in May 2003, the 
veteran submitted a request for a Board videoconference 
hearing, which was not associated with the claims file by the 
time of the November 2003 Board decision.  A hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.700(a) (2005).  

Under these circumstances, the November 2003 Board decision 
deprived the veteran of due process, and thus the November 
2003 Board decision will be vacated.  38 C.F.R. § 20.904(a).  
The Board will enter a new decision on the issue of 
entitlement to an effective date earlier than April 26, 1990 
for the award of service connection for PTSD, and such will 
replace the vacated Board decision.  


ORDER

The November 2003 Board decision, which denied entitlement to 
an effective date earlier than April 26, 1990 for the award 
of service connection for PTSD, is vacated.  



____________________________________________
	C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


